DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communications filed 3/20/20, 3/25/20 and 8/27/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4,8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garofolo et al. [9690119]

With respect to claim 1, figures 5A/B and 6A/B of Hoffman discloses an intrinsically safe powered wearable device [100] including a power source [57] connector for physical and electrical connection and disconnection with a power source [53,56] for replacement of the power source on the device in a hot-pluggable manner [col. 18, lines 20-28].
	With respect to claim 2, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, wherein the wearable device is configured to mount the power source directly on the wearable device.
	With respect to claim 3, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, wherein the wearable device is configured for both direct physical and electrical connection of the power source to the wearable device.
	With respect to claim 4, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, wherein the wearable device includes a plug connection to provide for said physical and electrical connection.
	With respect to claim 8, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, wherein the wearable device is a head-mountable wearable device.
	With respect to claim 9, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 8, wherein the head- mountable wearable device comprises eyewear in the form of any one of glasses, goggles or a visor.
	With respect to claim 10, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, and having wherein the wearable device has no requirement for voltage enhancing.
	With respect to claim 11, figures 5A/B and 6A/B of Hoffman discloses a device as claimed in Claim 1, wherein the wearable device has no requirement for energy storage.


	
Claims 1-5, 8-12 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Pennington, Jr et al. [10754380]

With respect to claim 1, figures 7 and 9 of Pennington, Jr et al. discloses an intrinsically safe powered wearable device including a power source connector[908] for physical and electrical connection and disconnection with a power source [909] for replacement of the power source on the device in a hot-pluggable manner.
	With respect to claim 2, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, such that wherein the wearable device is configured to mount the power source directly on the wearable device.
	With respect to claim 3, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, and arranged wherein the wearable device is configured for both direct physical and electrical connection of the power source to the wearable device.
	With respect to claim 4, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, wherein the wearable device includes a plug connection to provide for said physical and electrical connection.
	With respect to claim 5, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1 in combination with the power supply, wherein the power supply comprises at least two releasably connected battery packs. [909]
	With respect to claim 8, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in preceding comprising Claim 1, wherein the wearable device is a head-mountable wearable device [722].
	With respect to claim 9, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 8, wherein the head- mountable wearable device comprises comprising eyewear in the form of any one of glasses, goggles [722] or a visor.
	With respect to claim 10, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, wherein the wearable device has no requirement for voltage enhancing.
	With respect to claim 11, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, wherein the wearable device has no requirement for energy storage.
With respect to claim 12, figures 7 and 9 of Pennington, Jr et al. discloses a device as claimed in Claim 1, wherein the wearable device is configured for swapping at least a pair of power packs between storage and usage modes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 arerejected under 35 U.S.C. 103 as being unpatentable over Garofolo et al and Pennington, Jr et al. in view of Fulbright [20200140087].

With respect to claims 6 and 7, Garofolo et al and Pennington, Jr et al. disclose all limitations of the claim except a device as claimed in Claim 5, wherein the battery packs are directly mutually connectable[claim 6] and a device as claimed in Claims 6, wherein the battery packs are connectable onto each other[claim 7].
	However, paragraph 0029 of Fulbright discloses modular stackable batteries that are hot-swappable.
	It would have been obvious to one skilled in the art at the time the invention was made to use batteries with this type of connection since it was a known technique in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
4/20/22